Case 2:17-cv-01512-JAM-DB Document 55-5 Filed 10/09/18 Page 1 of 2




               “Exhibit 3”
               Case 2:17-cv-01512-JAM-DB Document 55-5 Filed 10/09/18 Page 2 of 2

                                 Transcription of Telephonic Recording

 Re:                      N.L. v. Credit One Bank, et al., iEnergizer Recording

 File Name:               Mohit Bhogal

 Date of Recording: February 22, 2017

 Duration:                0.15




 iEnergizer Rep: Hello?

 N.L.: Who is this?

 iEnergizer Rep: Uhm please note ma’am. This call maybe monitored or recorded quality
 assurance. Can I speak with Derrick Vincent?

 N.L.: (Inaudible)

 iEnergizer Rep: Hello?


 (End of Call)




{00085597;1}
